Case 3:19-cv-14690-FLW-DEA Document 1-11 Filed 07/03/19 Page 1 of 2 PageID: 57




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                           TRENTON VICINAGE


 Lakewood Board of Education,                      Case No.

       Plaintiff,

 v.                                            CERTIFICATION IN SUPPORT OF
                                                  VERIFIED COMPLAINT
 New Jersey Legislature,                             20 U.S.C. § 1415(i)(2)

 Stephen M. Sweeney, in his official
 capacity as President of the New
 Jersey Senate,

 Craig J. Coughlin, in his official
 capacity as Speaker of the New
 Jersey General Assembly,

 New Jersey Department of Education,

 Lamont O. Repollet, in his official
 capacity as Commissioner of the New
 Jersey Department of Education,

       Defendants.



      I, Michael I. Inzelbuch, Esq., of full age, certifies as follows:

      1.)    I am a practicing attorney in the State of New Jersey and my office is located
             at 1340 West County Line Road, Lakewood, New Jersey.
Case 3:19-cv-14690-FLW-DEA Document 1-11 Filed 07/03/19 Page 2 of 2 PageID: 58



      2.)   I agree that the July 3, 2019 submission is, to the best of my knowledge,
            true and accurate.




                                             Michael I. Inzelbuch, Esquire/s/

DATED: July 3, 2019                          ____________________________
                                             Michael I. Inzelbuch, Esquire
                                             ID No.: 5635
